                    Case 18-50818-JKS                   Doc 15      Filed 05/22/19           Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES,LLC,                                          Case No. 17-12560(BLS)
et al.,'
                                                                            (Jointly Administered)
                                                        Debtors.
WOODBRIDGE LIQUIDATION TRUST,

                                        Plaintiff,

                           vs.                                              Adv. Proc. Case No. 18-50818(BLS)

JEFFREY L. WENDEL;PROVIDENCE TRUST GROUP,
LLC FBO JEFFREY L. WENDEL; JJC,INC. FBO
RETIREMENT PLAN FBO JEFFREY WENDEL; JODI
M. WENDEL,

                                        Defendants.

                                               AFFIDAVIT OF SERVICE

STATE OF DELAWARE
                                                     ss:
COUNTY OF NEW CASTLE

                  Elizabeth C. Thomas, being duly sworn according to law, deposes and says that she is
employed by the law firm of Pachulski Stang Ziehl &Jones LLP, counsel to the Woodbridge Liquidation
Trust, plaintiff in the above-captioned matter, and that on the 22nd day of May,2019, she.caused a copy
of the following to be served upon the attached service list in the manner indicated:

    • [Signed] Order Approving Stipulation Regarding Stay of Adversary Proceeding [Docket No.
      Adv. Docket No. 14]


                                                                                  ,~
                                                                       Elizabet :Thomas
SWORN TO                SUBSCRIBED                       `~~~ti11 H t
by me on this           day of May,2019                               //!/~,/
                                                       ♦~~ NN E ~           ~
                                                     ti
                                                      ~`~'4~~~pM~t~s,~~~
                                                                            2
                                                        .~                ~ • r.
Notary P ic~                                               exriRes ow
                                                   ,:       MARCH 6, 2021
My C mission
                                                  0s                     S~ 'tv
                                                     ~~~///,9~~~qRV P~~~P
                                                                        @~~
                                                           ~i~~~~o~
                                                                  '~D~;P~~e~~

~ T'he Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows: Woodbridge
Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors' mailing
address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.



DOGS DE:223925.194811/003
                  Case 18-50818-JKS   Doc 15   Filed 05/22/19   Page 2 of 2




Woodbridge Advs. 18-50824, 18-50818
Service List
Doc #223445
O 1-First Class Mail

VIA FIRST CLASS MAIL
Michael J. Joyce, Esq.
O'Kelly Ernst &Joyce, LLC
901 N. Market Street, 10th Floor
Wilmington, Delaware 19801




DOCS DE223445.2 9481.1/003
